UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



SEE-LEE LIM,

       Plaintiff,
               v.                                          Civil Action No. 12-1396 (JEB)
M&T BANK, et al.,

       Defendants.


                                   MEMORANDUM OPINION

       Pro se Plaintiff, who calls herself “One-of-the-common-peaceful-people, a living,

breathing, natural born, a free woman on the soil, Naturalized American, sui juris . . . and with

her name properly spelled only in upper and lower case letters,” see Notice of Removal at 2, has

filed this action in the guise of a Notice of Removal. Three principal defects independently

require dismissal, even holding the pro se Plaintiff to a looser pleading standard.

       First, although she states that “Official Notice is hereby served on the Commonwealth of

Virginia Circuit Court of Fairfax County,” id. at 1 (all caps deleted), Plaintiff never mentions

what case she is removing or what the case concerns. Second, she never states the basis for

subject-matter jurisdiction in this Court or why she is entitled to remove the case in the first

place. Finally, even if she had asserted some type of jurisdiction, the pleading verges on

gibberish, demanding, for example, that “if any criminal charges be found, let them be placed

upon the Defendants” and that the Court “view this Petitioner (in my Proper Person) . . . not as a

(brand) slave title or ‘nom de guerre’ imposed upon the petitioner for misrepresentation

‘Actions’ or other acts of ‘Misprision’ that a misdirected society may ‘believe’ to be true.” Id. at

13 (all caps in places deleted).
       Any of these fundamental problems with the pleading would require its dismissal. See,

e.g., Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years this Court has repeatedly

held that the federal courts are without power to entertain claims otherwise within their

jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly

insubstantial, obviously frivolous, plainly unsubstantial, or no longer open to discussion.”)

(citations and internal quotations omitted).



                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: August 28, 2012




                                                 2